Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 2, with species election of SEQ ID NO: 147, in the reply filed on January 6, 2022 is acknowledged.
Claims 26, 31, and 34-48 are currently pending and are under examination.
Benefit of priority is to November 16, 2016.

The disclosure is objected to because of the following informalities:
Fig. 1C comprises nucleic acid sequences which are not identified by a sequence identification number within the figure or within the legend of the figure, in accordance to 37 CFR 1.821(d). 
The listing of references in the specification at pages 42-43 is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Appropriate correction is required.



 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 31, and 34-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 26, the Cas9-inhibiting polypeptide is stated to be at least 80%, 90%, or 95% identical to SEQ ID NO: 147. It is not clear which of these percentages is intended because each percentage identifies different amino acid sequences. Also, one thing is identical to another or it is not. The proper term is “identity” or “sequence identity”.
The method of Claim 37, with the insertion of a very simplified subject matter of Claim 26, can be read as:
A method of inhibiting a Cas9 polypeptide in a cell, the method comprising, 	introducing the polynucleotide of [claim 26] comprising
	 a promoter operably linked to 
	a nucleic acid encoding a Cas9-inhibiting polypeptide SEQ ID NO: 147, 			and wherein the promoter is heterologous to the nucleic acid into the cell,
	 wherein the Cas9-inhibiting polypeptide is heterologous to the cell,
	==[Wingdings font/0xE8] Promoter – Cas9 IP construct
and 
wherein the Cas9-inhibiting polypeptide is expressed in the cell; Page 2 of 5Appl. No. 16/349,253Attorney Docket No.: 081906-1138077 Amdt. dated January 6, 2022 Response to Office Action of August 6, 2021 
thereby inhibiting the Cas9 polypeptide in a cell.
before the polynucleotide comprising the Promoter – Cas9 IP is introduced into the cell, and dependent Claim 40 states that there is an inducible promoter not set forth in Claim 37/39, and that the cell will be contacted with an agent or condition that induces the expression of the Cas9 polypeptide prior to the introduction of the polynucleotide comprising the Promoter – Cas9 IP.
The indefiniteness is that the Cas9 is already in the cell of Claim 37- A method of inhibiting a Cas9 polypeptide in a cell, and the Promoter – Cas9 IP is introduced into that cell that has the Cas9 therein.
Also, there is no antecedent basis in Claim 37 for the inducible promoter, which apparently is operatively linked to the nucleic acid encoding Cas9. The only construct in Claim 37 is the Promoter – Cas9 IP. There is no Inducible Promoter-Cas9 construct in Claim 37 from which Claims 39 and 40 can further define.
Also, Claim 40 adds an additional step and does not further define a step in Claim 37.  Therefore, Claim 40 can provide the step as “further comprises contacting the cell…”
Claims 41 and 42 have these same issues of antecedent basis in Claim 37 as Claims 39 and 40.
	Claim 45 does not further limit Claim 37 because Claim 37 is an in vitro method  because Claim 37 is not drawn to administering the Promoter – Cas9 IP construct to a subject in need thereof, for example. It appears that Claim 45 intends that the cell has been derived or removed from a subject, and Claim 46 then to the cells being returned to the subject after transfection with the Promoter – Cas9 IP construct.

	
	The Examiner regrets sending to Applicants an Office Action comprising only 112/2 rejections. However, the 112/2 issues appear to need technical thought that is more than an Ex Amdt to the claims can provide. Also, there is an issue of sequences found within the drawings that needs to be addressed which may require amendments to the specification and a new CRF. 

	Art of record:
	The closest art is post filing art by Applicants – see Rauch et al. (2017) as set forth on the IDS and the publication of the parent PCT, WO 2018/093990.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656